455 F.2d 514
UNITED STATES of America ex rel. Herbert CORNITCHER, Appellant,v.Alfred T. RUNDLE, Superintendent, State CorrectionalInstitution, Graterford, Pennsylvania.
No. 71-1467.
United States Court of Appeals,Third Circuit.
Submitted Feb. 18, 1972.Decided March 10, 1972.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Joseph S. Lord, III, Judge.
Herbert Cornitcher, for appellant.
James D. Crawford, Deputy Dist. Atty., Philadelphia, Pa.  (Mark Sendrow, Asst. Dist. Atty., Milton M. Stein, Asst. Dist. Atty., Chief, Appeals Division, Richard A. Sprague, First Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before ADAMS, GIBBONS, and JAMES ROSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In his habeas corpus petition in the district court, the petitioner raises a number of issues with regard to this case which have not yet been considered either by a Pennsylvania court under the Post Conviction Hearing Act, 19 Pa.Stat.Ann. Sec. 1180-5, or by the district court in the habeas petitions which he previously had filed there.


2
The district court, 315 F. Supp. 1300, dismissed the petition here in question without prejudice because of Cornitcher's failure to exhaust his state remedies. 28 U.S.C. Sec. 2254(b).  We agree with the district court's conclusion that all the issues raised here will be cognizable in the state courts of Pennsylvania, and therefore affirm the order dismissing the petition.  United States ex rel. Huffman v. Commonwealth Court of Dauphin County, 453 F.2d 1254 (3d Cir., 1972).